Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-14-00082-CR

                                         IN RE James LEGATE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 5, 2014

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On February 3, 2014, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on a motion pending in his underlying criminal proceeding. However, on

February 26, 2014, the trial court signed an order dismissing relator’s motion for lack of

jurisdiction. Because the trial court has issued a ruling and relator has obtained the relief requested

by his petition for writ of mandamus, the petition is denied as moot. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 1998CR6480, styled The State of Texas v. James Legate, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.